                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        ALEXANDRIA REAL ESTATE                            Case No. 18-CV-07517-LHK
Northern District of California
 United States District Court




                                            EQUITIES, INC.,
                                  13                                                          ORDER GRANTING MOTION TO
                                                         Plaintiff,
                                                                                              DISMISS WITHOUT PREJUDICE
                                  14
                                                    v.                                        Re: Dkt. No. 23
                                  15
                                            RUNLABS (UK) LIMITED, et al.,
                                  16
                                                         Defendants.
                                  17

                                  18            Plaintiff Alexandria Real Estate Equities, Inc. brings the instant suit against RUNLABS
                                  19   (UK) Limited (“RUNLABS UK”), RUNLABS (Ireland) Limited (“RUNLABS Ireland”), and
                                  20   Steven Marcus (“Marcus”) (collectively, “Defendants”). The suit primarily concerns Defendants’
                                  21   allegedly illegal use of Plaintiff’s trademark. Before the Court is Defendants’ motion to dismiss
                                  22   the first amended complaint. ECF No. 23. Having considered the submissions of the parties, the
                                  23   relevant law, and the record in this case, the Court hereby GRANTS the motion to dismiss without
                                  24   prejudice.
                                  25   I.       BACKGROUND
                                  26                Factual Background
                                  27            Plaintiff is a publicly traded real estate trust and “prominent developer and operator of
                                  28                                                      1
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   commercial real estate properties to companies in the academic, scientific, medical,

                                   2   research/development, and technology fields.” ECF No. 21 (first amended complaint, or “FAC”)

                                   3   at ¶ 2. Plaintiff owns a variety a trademark registrations, including for its name “Alexandria,” its

                                   4   lighthouse logo, and the phrase “landlord of choice.” Id. at ¶ 25.

                                   5           Defendant RUNLABS UK is “a private limited company established under the laws of the

                                   6   United Kingdom, with its principal place of business . . . [in] London, United Kingdom.” Id. at ¶

                                   7   5. Defendant RUNLABS Ireland is a “private limited company established under the laws of

                                   8   Ireland, with its principal place of business . . . [in] Dublin, Ireland. Id. at ¶ 6. The last defendant,

                                   9   Steven Marcus, is a United States citizen residing in London, United Kingdom. Id. at ¶ 7. “Steven

                                  10   Marcus is the Founder and CEO of RUNLABS . . . .” Id. Defendant Steven Marcus is related to

                                  11   Plaintiff’s founder and chairman, Joel Marcus. Id. at ¶ 20.

                                  12           Defendants “advertise collaborative life science and technology campuses incorporating
Northern District of California
 United States District Court




                                  13   turnkey laboratory and office facilities specifically geared for early stage life science and biotech

                                  14   companies and entrepreneurs.” Id. at ¶ 3. Thus, Plaintiff alleges that Defendants offer “services

                                  15   identical to those [Plaintiff] has marketed and provided to its client tenants for decades.” Id.

                                  16   However, at this time, RUNLABS UK and RUNLABS Ireland are “newly formed entities that

                                  17   have not, to date, operated any laboratory facility or conducted any business beyond promoting

                                  18   Defendants’ intended services to attract clients and raise funds.” Id. at ¶ 27.

                                  19           On or about November 27, 2018, Plaintiff became aware that Defendants were allegedly

                                  20   using Plaintiff’s name and trademarks to promote Defendants’ services to a venture capital firm.

                                  21   Id. at ¶ 28. Specifically, Plaintiff are aware of only one email and an attached presentation sent to

                                  22   “three principals based in the Palo Alto and New York offices [of Venrock,] a prominent venture

                                  23   capital fund and investor in Alexandria.” Id.; see also ECF No. 1-3 at 1.1 However, “upon

                                  24

                                  25
                                       1
                                         Plaintiff included the email and attached presentation as exhibits to Plaintiff’s original complaint
                                       against Defendants. ECF Nos. 1-2, 1-3. However, Plaintiff neglected to include the email and
                                  26   attached presentation as exhibits to the FAC. Nonetheless, the Court may still consider the email
                                       and presentation attached to the original complaint as part of the Court’s analysis. The “court may
                                  27   also consider the prior allegations as part of its ‘context-specific’ inquiry based on its judicial
                                       experience and common sense to assess whether the Third Amended Complaint plausibly suggests
                                  28                                                        2
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   information and belief, Defendants sent many such communications to those in the start-up, life

                                   2   sciences, and technology communities in Northern California in order to attract clients and raise

                                   3   funds.” Id.

                                   4           From reviewing the one email and attached presentation sent to Venrock, Plaintiff alleges

                                   5   that the email and attached presentation contain unauthorized uses of Plaintiff’s trademarks. Id. at

                                   6   ¶ 30. Specifically, the email made the following allegedly false or misleading statements:

                                   7                  •   “RUNLABS is creating the world’s first and only flexible urban lab platform –

                                   8                      providing critical infrastructure and community to life sciences companies . . . .”

                                   9                  •   “We are currently raising EUR 50 million growth round for groundbreaking life

                                  10                      science projects in major gateway cities – Paris and London – with a clear plan to

                                  11                      go global, including the US.”

                                  12                  •   “RUNLABS is a revolution in life science, sprung from Alexandria (www.are.com
Northern District of California
 United States District Court




                                  13                      – NYSE: ARE), growing the world’s first and only network of flexible labs

                                  14                      enabling life science breakthroughs”

                                  15                  •   “Alexandria [is] on CNBC . . . .”

                                  16   Id. at ¶ 26.

                                  17           Moreover, the attached presentation “is also replete with unauthorized uses of the

                                  18   Alexandria Trademarks, false statements regarding RUNLABS’ formation, offering and

                                  19   relationship with Alexandria, and statements misleadingly suggesting an affiliation, sponsorship,

                                  20   or endorsement of RUNLABS by Alexandria.” Id. at ¶ 35.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   an entitlement to relief, as required under Iqbal.” Cole v. Sunnyvale, 2010 WL 532428, at *4 (N.D.
                                       Cal. Feb. 9, 2010).
                                  28                                                      3
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   For example, the below slide is from the attached presentation and “features photographs of

                                   2   Alexandria properties and unauthorized references to Alexandria and its registered LANDLORD

                                   3   OF CHOICE trademark.” Id. at ¶ 36.

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                                  Procedural History
                                  15
                                              On December 13, 2018, Plaintiff initiated suit by filing a complaint. ECF No. 1. On
                                  16
                                       January 8. 2019, Defendants filed a motion to dismiss for lack of jurisdiction. On January 22,
                                  17
                                       2019, Plaintiff filed a first amended complaint (“FAC”). ECF No. 21. Thus, on January 23, the
                                  18
                                       Court denied as moot Defendants’ motion to dismiss for lack of jurisdiction. ECF No. 22.
                                  19
                                              On January 24, 2019, Defendants filed the instant motion to dismiss the FAC. ECF No. 23
                                  20
                                       (“Mot.”). On February 7, 2019, Plaintiff filed an opposition. ECF No. 30 (“Opp.”). On February
                                  21
                                       14, 2019, Defendants filed a reply. ECF No. 31 (“Reply”).
                                  22
                                       II.    LEGAL STANDARD
                                  23
                                                  Motion to Dismiss under Rule 12(b)(2)
                                  24
                                              In a motion challenging personal jurisdiction under Federal Rule of Civil Procedure
                                  25
                                       12(b)(2), the plaintiff, as the party seeking to invoke the jurisdiction of the federal court, has the
                                  26
                                       burden of establishing that jurisdiction exists. See Schwarzenegger v. Fred Martin Motor Co., 374
                                  27

                                  28                                                      4
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   F.3d 797, 800 (9th Cir. 2004). When the motion to dismiss constitutes a defendant's initial

                                   2   response to the complaint, the plaintiff need only make a prima facie showing that personal

                                   3   jurisdiction exists. See Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th

                                   4   Cir.1977). While a plaintiff cannot “‘simply rest on the bare allegations of its complaint,’

                                   5   uncontroverted allegations in the complaint must be taken as true [and] [c]onflicts between parties

                                   6   over statements contained in affidavits must be resolved in the plaintiff’s favor.” Schwarzenegger,

                                   7   374 F.3d at 800 (quoting Amba Mktg. Sys., Inc. v. Jobar Int’l, Inc., 551 F.2d 784, 787 (9th

                                   8   Cir.1977), and citing AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir.1996)).

                                   9              Motion to Dismiss under Rule 12(b)(6)
                                  10          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  11   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  12   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure
Northern District of California
 United States District Court




                                  13   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                  14   facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

                                  15   U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  16   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  17   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

                                  18   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  19   unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule 12(b)(6)

                                  20   motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                  21   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  22   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  23          The Court, however, need not accept as true allegations contradicted by judicially

                                  24   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  25   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  26   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  27   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  28                                                      5
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   2   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                   3   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                   4   (9th Cir. 2004).

                                   5              Leave to Amend
                                   6          If the Court determines that a complaint should be dismissed, it must then decide whether

                                   7   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                   8   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                   9   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  10   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  11   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  12   leave to amend even if no request to amend the pleading was made, unless it determines that the
Northern District of California
 United States District Court




                                  13   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  14   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  15   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  16   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  17   (9th Cir. 2008).

                                  18   III.   DISCUSSION
                                  19          Plaintiff brings 4 causes of action: (1) trademark infringement under 15 U.S.C. § 1114; (2)

                                  20   unfair competition and false designation of origin under 15 U.S.C. § 1125; (3) false advertising

                                  21   under 15 U.S.C. § 1125(a); and (4) unfair competition under California’s Unfair Competition Law

                                  22   (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. FAC at ¶¶ 55-89.

                                  23          As a threshold matter, Defendants argue that they are not subject to this Court’s personal

                                  24   jurisdiction. Defendants also argue that each of Plaintiff’s causes of action should be dismissed for

                                  25   failure to state a claim. The Court finds the personal jurisdiction argument dispositive, so the

                                  26   Court need not address Defendants’ other arguments. The Court first addresses personal

                                  27   jurisdiction, then addresses Defendants’ request for judicial notice.

                                  28                                                      6
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                                   Personal Jurisdiction
                                   1
                                               Defendants argue that they are not subject to either general jurisdiction or specific
                                   2
                                       jurisdiction because RUNLABS UK and RUNLABS Ireland (“Corporate Defendants”) are
                                   3
                                       incorporated and headquartered overseas, and because the corporate Defendants did not
                                   4
                                       specifically target California in their communications. Mot. at 12. Defendants also argue that there
                                   5
                                       is no general or specific jurisdiction over Steven Marcus (“Marcus”) because Marcus resides in
                                   6
                                       London, and Marcus did not target California in his communications. Id. at 13.
                                   7
                                               Plaintiff does not argue that the Court has general jurisdiction over Defendants. Opp. at 5.
                                   8
                                       Rather, Plaintiff only addresses specific jurisdiction and argues that Defendants have sufficient
                                   9
                                       minimum contacts with California because Defendants purposefully directed infringing and
                                  10
                                       misleading communications into the state; Plaintiff’s claims arise out of Defendants’ contacts with
                                  11
                                       California; and exercising jurisdiction over Defendants would not offend traditional notions of fair
                                  12
Northern District of California
 United States District Court




                                       play and substantial justice. Id. at 5-10.
                                  13
                                               First, to determine the propriety of asserting personal jurisdiction over a defendant, the
                                  14
                                       Court examines whether such jurisdiction is permitted by the applicable state’s long-arm statute
                                  15
                                       and comports with the demands of federal due process. Harris Rutsky & Co. Ins. Servs., Inc. v.
                                  16
                                       Bell & Clements, Ltd., 328 F.3d 1122, 1128-29 (9th Cir. 2003). California’s long-arm statute, Cal.
                                  17
                                       Civ. Proc. Code § 410.10, is coextensive with federal due process requirements, and therefore the
                                  18
                                       jurisdictional analyses under state law and federal due process are the same. See Cal. Civ. Proc.
                                  19
                                       Code § 410.10 (“[A] court of this state may exercise jurisdiction on any basis not inconsistent with
                                  20
                                       the Constitution of this state or of the United States.”); Mavrix Photo, Inc. v. Brand Techs., Inc.,
                                  21
                                       647 F.3d 1218, 1223 (9th Cir. 2011). For a court to exercise personal jurisdiction over a defendant
                                  22
                                       consistent with due process, that defendant must have “certain minimum contacts” with the
                                  23
                                       relevant forum “such that the maintenance of the suit does not offend ‘traditional notions of fair
                                  24
                                       play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting
                                  25
                                       Milliken v. Meyer, 311 U.S. 457, 463 (1940)). In addition, “the defendant’s ‘conduct and
                                  26
                                       connection with the forum State’ must be such that the defendant ‘should reasonably anticipate
                                  27

                                  28                                                     7
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   being haled into court there.’” Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990) (quoting

                                   2   World-Wide Volkwagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

                                   3          A court may exercise either general or specific jurisdiction over a defendant. Ziegler v.

                                   4   Indian River Cty., 64 F.3d 470, 473 (9th Cir. 1995). General jurisdiction exists where a defendant

                                   5   is physically present or where a defendant’s activities in the state are “continuous and systematic”

                                   6   such that the contacts approximate physical presence in the forum state. See Schwarzenegger v.

                                   7   Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (citation omitted). If general

                                   8   jurisdiction is inappropriate, a court may still exercise specific jurisdiction if the defendant’s

                                   9   “contacts with the forum give rise to the cause of action before the court.” Doe v. Unocal Corp.,

                                  10   248 F.3d 915, 923 (9th Cir. 2001). In ruling on a motion to dismiss for lack of personal

                                  11   jurisdiction, a court may consider “evidence presented in affidavits to assist it in its

                                  12   determination.” Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001), abrogated on other
Northern District of California
 United States District Court




                                  13   grounds as recognized in Williams v. Yamaha Motor Co., 851 F.3d 1015 (9th Cir. 2017). The

                                  14   Court first discusses general jurisdiction, then turns to specific jurisdiction.

                                  15          1. General Jurisdiction
                                  16          General jurisdiction exists where a defendant is physically present or where a defendant’s

                                  17   activities in the state are “continuous and systematic” such that the contacts approximate physical

                                  18   presence in the forum state. See Schwarzenegger, 374 F.3d at 801. “General jurisdiction over a

                                  19   corporation is appropriate only when the corporation’s contacts with the forum state are so

                                  20   constant and pervasive as to render it essentially at home in the state.” Martinez v. Aero

                                  21   Caribbean, 764 F.3d 1062, 1066 (9th Cir. 2014) (internal quotation marks omitted). “With respect

                                  22   to a corporation, the place of incorporation and principal place of business are paradig[matic] . . .

                                  23   bases for general jurisdiction.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (internal

                                  24   quotation marks omitted). The Court first addresses whether the Court may exercise general

                                  25   jurisdiction over Corporate Defendants, then over Marcus.

                                  26              a. General Jurisdiction over Corporate Defendants
                                  27          Courts have rejected the notion that “general jurisdiction is appropriate whenever a

                                  28                                                       8
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   corporation engages in a substantial, continuous, and systematic course of business in a state,”

                                   2   because “[o]nly in an exceptional case will general jurisdiction be available” other than where a

                                   3   business is incorporated or has its principal place of business. Martinez, 764 F.3d at 1070.

                                   4   According to the FAC, RUNLABS Ireland is established under Irish law, and has its principal

                                   5   place of business in Dublin, Ireland. FAC at ¶ 6. RUNLABS UK is established under the laws of

                                   6   the United Kingdom, and has its principal place of business in London, United Kingdom. Id. at ¶

                                   7   5. There are no allegations that the Corporate Defendants have any ties to California. Neither one

                                   8   of the Corporate Defendants is incorporated, or has its principal place of business, in California.

                                   9   Indeed, Marcus’ declaration in support of the motion to dismiss discloses that “RUNLABS does

                                  10   not conduct business in the US. It has no officers, directors, or employees in the United States, no

                                  11   operations in the United States, no offices or property in the United States, no customers in the

                                  12   United States, no suppliers in the United States, and no bank accounts in the United States.” ECF
Northern District of California
 United States District Court




                                  13   No. 23-1 (“Marcus Decl.”) at ¶ 7. Therefore, the Corporate Defendants are not subject to the

                                  14   Court’s general jurisdiction.

                                  15              b. General Jurisdiction over Marcus
                                  16          The Court may exercise general jurisdiction over a defendant who is domiciled in the

                                  17   forum state. Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). Additionally,

                                  18   general jurisdiction over a nonresident exists where a defendant has “continuous and systematic”

                                  19   contacts with the forum state such that the defendant may be “haled into court in the forum state to

                                  20   answer for any of its activities anywhere in the world.” Schwarzenegger, 374 F.3d at 801. The

                                  21   FAC concedes that Marcus resides in London, United Kingdom. Id. at ¶ 7. The FAC does not

                                  22   allege that Marcus is physically present in California, nor does it allege that Marcus’ activities in

                                  23   California are of a continuous and systematic nature that would support a finding of general

                                  24   jurisdiction. Indeed, the FAC is silent as to whether Marcus has any ties to California, other than

                                  25   allegedly playing a role in sending the email and presentation to Venrock, the venture capital firm

                                  26   with offices in California and New York. Id. at ¶ 28. Accordingly, Marcus is not subject to this

                                  27   Court’s general jurisdiction. The Court next turns to specific jurisdiction.

                                  28                                                      9
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                               2. Specific Jurisdiction
                                   1
                                               For specific personal jurisdiction, the Ninth Circuit has adopted a three-prong test that
                                   2
                                       requires the plaintiff to show that: (1) the defendant purposefully directed its activities at residents
                                   3
                                       of the forum or purposefully availed itself of the privilege of doing business in the forum; (2) the
                                   4
                                       plaintiff’s claim arises out of or relates to those activities; and (3) the assertion of personal
                                   5
                                       jurisdiction is reasonable and fair. Schwarzenegger, 374 F.3d at 802. It is the plaintiff’s burden to
                                   6
                                       plead allegations satisfying the first two prongs. Id. If the plaintiff does so, the burden shifts to the
                                   7
                                       defendant to show why the exercise of personal jurisdiction would not be reasonable and fair. Id.
                                   8
                                       The Court first considers specific jurisdiction over the Corporate Defendants, and then specific
                                   9
                                       jurisdiction over Marcus.
                                  10
                                                       a. Specific Jurisdiction over Corporate Defendants
                                  11
                                               The first prong of the Ninth Circuit’s three-prong test for personal jurisdiction requires that
                                  12
Northern District of California
 United States District Court




                                       the defendant either purposefully directed its activities at residents of the forum or purposefully
                                  13
                                       availed itself of the privilege of doing business in the forum. This is because under Ninth Circuit
                                  14
                                       law, “we apply different purposeful availment tests to contract and tort cases.” Ziegler v. Indian
                                  15
                                       River Cty., 64 F.3d 470, 473 (9th Cir. 1995).
                                  16
                                               Under Ninth Circuit precedents, “the purposeful direction . . . requirement for specific
                                  17
                                       jurisdiction is analyzed in intentional tort cases under the . . . test derived from Calder v. Jones . . .
                                  18
                                       .” Dole Food Co., 303 F.3d at 1111. As a result, the Ninth Circuit applies the purposeful direction
                                  19
                                       test to trademark cases because the Ninth Circuit has found that trademark cases are “akin to a tort
                                  20
                                       case.” Delphix Corp. v. Embarcadero Techs., Inc., 749 Fed. App’x 502, 509 (9th Cir. 2018); see
                                  21
                                       also, e.g., Nissan Motor Co. v. Nissan Computer Corp., 246 F.3d 675, 675 (9th Cir. 2000)
                                  22
                                       (applying purposeful direction analysis to trademark infringement lawsuit); AirWair Int’l Ltd. v.
                                  23
                                       Schultz, 73 F. Supp. 3d 1225, 1232-33 (N.D. Cal. 2014) (“For trademark infringement actions, the
                                  24
                                       Ninth Circuit requires a showing of purposeful direction.”).
                                  25
                                               Likewise, courts in the Ninth Circuit require a showing of purposeful direction for claims
                                  26
                                       brought pursuant to the UCL. See, e.g., Miller v. S&S Hay Co., 2013 WL 3212494, at *2 (E.D.
                                  27

                                  28                                                      10
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   Cal. June 24, 2013) (examining whether defendant “purposefully directs his activities at the

                                   2   forum”).

                                   3          To establish purposeful direction, a plaintiff must satisfy a 3-prong test from the United

                                   4   States Supreme Court’s opinion in Calder v. Jones: (1) the defendant must have committed an

                                   5   intentional act; (2) the defendant’s act was expressly aimed at the forum state; and (3) the

                                   6   defendant knew the brunt of the harm was likely to be suffered in the forum state. Dole Food Co.

                                   7   v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002) (citing Calder v. Jones, 465 U.S. 783, 788-89

                                   8   (1984)). “Failing to sufficiently plead any one of these three elements [from Calder] is fatal to

                                   9   Plaintiff’s attempt to show personal jurisdiction.” Rupert v. Bond, 68 F. Supp. 3d 1142, 1163

                                  10   (N.D. Cal. 2014) (citing Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128-29

                                  11   (9th Cir. 2010)); see also Michael v. New Century Fin. Servs., 65 F. Supp. 3d 797, 806-07 (N.D.

                                  12   Cal. 2014) (“Failing to plead any one of these three elements is fatal to Plaintiff’s attempt to
Northern District of California
 United States District Court




                                  13   exercise jurisdiction.”); McGibney v. Retzlaff, 2015 WL 3807671, at *4 (N.D. Cal. June 18, 2015)

                                  14   (same). Next, the Court analyzes each part of the 3-prong Calder test as applied to Corporate

                                  15   Defendants.

                                  16                  i. Intentional Act
                                  17          In the context of the Calder test, an intentional act is “an external manifestation of the

                                  18   actor’s intent to perform an actual, physical act in the real world.” Wash. Shoe Co. v. A-Z Sporting

                                  19   Goods, Inc., 704 F.3d 668, 674 (9th Cir. 2012); Schwarzenegger, 374 F.3d at 806 (an intentional

                                  20   act “refers to an intent to perform an actual, physical act in the real world.”).

                                  21          Courts have found that sending an email, which is what took place in the instant case, is an

                                  22   intentional act. See, e.g., Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1067, 1069

                                  23   (9th Cir. 2017) (sending an email newsletter constituted an intentional act); Mireskandari v.

                                  24   Mayne, 2016 WL 1165896, at *6 (C.D. Cal. Mar. 23, 2016) (“Calling and sending an email to

                                  25   [plaintiff’s] doctor in California and calling [plaintiff’s] counsel in California are intentional

                                  26   acts.”); Rashidi v. Veritiss, LLC, 2016 WL 5219448, at *5 (C.D. Cal. Sept. 19, 2016) (“Mission

                                  27   Essential’s email to Rashidi was intentional.”).

                                  28                                                      11
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1          According to the presentation that was attached to the email sent to Venrock, the venture

                                   2   capital firm, the presentation was prepared by RUNLABS Ireland. ECF No. 1-3 at 24. Thus, upon

                                   3   reviewing the email and the attached presentation, it appears that RUNLABS UK had nothing to

                                   4   do with the communication with Venrock. As described above, RUNLABS Ireland and

                                   5   RUNLABS UK are different corporate entities. “The law allows corporations to organize for the

                                   6   purpose of isolating liability of related corporate entities. Only in unusual circumstances will the

                                   7   law permit a parent corporation to held either directly or indirectly liable for the acts of its

                                   8   subsidiary.” Bowoto v. Chevron Texaco Corp., 312 F. Supp. 2d 1229, 1234 (N.D. Cal. 2004)

                                   9   (internal citation omitted). Even assuming arguendo that one of the RUNLABS corporate entities

                                  10   is the other’s subsidiary, it “is a general principle of corporate law deeply ingrained in our legal

                                  11   system that a corporation is not liable for the acts of its subsidiaries.” United States v. Bestfoods,

                                  12   524 U.S. 51, 68 (1998).
Northern District of California
 United States District Court




                                  13          Thus, the Court finds that RUNLABS Ireland has committed an intentional act by sending

                                  14   the email and presentation to Venrock principals. However, there is no evidence that RUNLABS

                                  15   UK committed an intentional act. As aforementioned, “[f]ailing to sufficiently plead any one of

                                  16   these three elements [from Calder] is fatal to Plaintiff’s attempt to show personal jurisdiction.”

                                  17   Rupert, 68 F. Supp. 3d at 1163 (citing Brayton Purcell LLP, 606 F.3d at 1128-29 (9th Cir. 2010));

                                  18   see also Michael, 65 F. Supp. 3d at 806-07 (“Failing to plead any one of these three elements is

                                  19   fatal to Plaintiff’s attempt to exercise jurisdiction.”); McGibney v. Retzlaff, 2015 WL 3807671, at

                                  20   *4 (same).

                                  21          Therefore, the Court concludes that there is no personal jurisdiction over RUNLABS UK.

                                  22   The Court GRANTS Defendants’ motion to dismiss RUNLABS UK from this case for lack of

                                  23   personal jurisdiction. Because granting Plaintiff an additional opportunity to amend the complaint

                                  24   would not be futile, cause undue delay, or unduly prejudice Defendants, and Plaintiff has not acted

                                  25   in bad faith, the Court grants leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                  26          As to RUNLABS Ireland, the Court next discusses the second part of the Calder test:

                                  27   whether “the defendant’s act was expressly aimed at the forum state.” Dole Food Co., 303 F.3d at

                                  28                                                      12
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   1111.

                                   2                   ii. Express Aiming
                                   3           “Express aiming is an ill-defined concept that we have taken to mean ‘something more’

                                   4   than ‘a foreign act with foreseeable effects in the forum state.’” Pakootas v. Teck Cominco Metals,

                                   5   Ltd., 905 F.3d 565, 577 (9th Cir. 2018) (quoting Bancroft & Masters, Inc. v. Augusta Nat. Inc.,

                                   6   223 F.3d 1082, 1087 (9th Cir. 2000)). Courts “must look to the defendant’s ‘own contacts’ with

                                   7   the forum, not to the defendant’s knowledge of a plaintiff’s connections to a forum.’” Axiom

                                   8   Foods, 874 F.3d at 1070 (citing Walden v. Fiore, 571 U.S. 277, 289 (2014)). “‘[R]andom,

                                   9   fortuitous, or attenuated contacts’ are insufficient to create the requisite connection to the forum.”

                                  10   Mitchell v. Berwyn Partners, Inc., 2018 WL 3328220, at *5 (N.D. Cal. July 6, 2018) (quoting

                                  11   Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017)). “Mere injury to a forum resident

                                  12   is not a sufficient connection to the forum.” Walden, 571 U.S. at 278.
Northern District of California
 United States District Court




                                  13           In Walden, which the United States Supreme Court decided in 2014, a police officer at the

                                  14   airport in Atlanta confiscated money from two Nevada-bound passengers. 571 U.S. at 279-80. The

                                  15   United States Supreme Court held that the police officer’s knowledge that his actions would cause

                                  16   harm to the plaintiffs in Nevada was not enough for a court in Nevada to exercise personal

                                  17   jurisdiction over the police officer. Id. at 289. The United States Supreme Court stressed that

                                  18   personal jurisdiction arises out of a defendant’s own contacts with the forum state, not out of a

                                  19   plaintiff’s or third party’s contacts with the forum state. Id. at 285. “To be sure, a defendant’s

                                  20   contacts with the forum State may be intertwined with his transactions or interactions with the

                                  21   plaintiff or other parties. But a defendant’s relationship with a plaintiff or third party, standing

                                  22   alone, is an insufficient basis for jurisdiction.” Id. at 286. Although the United States Supreme

                                  23   Court explicitly acknowledged that the facts of Walden “d[id] not present the very different

                                  24   questions whether and how a defendant’s virtual ‘presence’ and conduct translate into ‘contacts’

                                  25   with a particular State,” id. at 290 n.9, the Ninth Circuit in Axiom Foods applied Walden to

                                  26   analyze whether emails sent to recipients in a forum state, without more, conferred personal

                                  27   jurisdiction.

                                  28                                                      13
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1          Axiom Foods involved the distribution of an email newsletter that allegedly violated

                                   2   several trademarks to 343 email recipients, 55 of whom had companies in California and 10 of

                                   3   whom were physically located in California. The Ninth Circuit first rejected as too attenuated the

                                   4   fact that 55 recipients had companies in California, particularly where there was no information

                                   5   about the residence of those recipients or the legal or operational relationships between those

                                   6   recipients and their companies. 874 F.3d at 1070. Focusing on the 10 recipients who were

                                   7   physically located in California, the Ninth Circuit held that “[i]t can hardly be said that California

                                   8   was the focal point both of the newsletter and of the harm suffered.” Id. at 1070-71 (internal

                                   9   quotation marks and alterations omitted). The Ninth Circuit stressed that sending one newsletter to

                                  10   a maximum of 10 recipients located in California, in a market where the defendant had no sales or

                                  11   clients, “barely connected [the defendant] to California residents, much less to California itself.”

                                  12   Id. at 1071.
Northern District of California
 United States District Court




                                  13          Axiom Foods is highly analogous to the instant case. Here, an email that allegedly

                                  14   infringed Plaintiff’s trademarks was sent to “three principals based in the Palo Alto and New York

                                  15   offices of [Venrock,] a prominent venture capital fund and investor in Alexandria.” FAC at ¶ 28.

                                  16   This is akin to Axiom Foods, in which the defendant sent hundreds of emails that allegedly

                                  17   violated the Axiom Foods’ plaintiff’s trademarks. 874 F.3d at 1070.

                                  18          Here, Plaintiff is only aware of one such email that allegedly infringes Plaintiff’s

                                  19   trademarks, though Plaintiff alleges that upon information and belief, “Defendants sent many such

                                  20   communications to those in the start-up, life sciences, and technology communities in Northern

                                  21   California.” FAC at ¶ 28. However, the affidavit of Defendant Steven Marcus states that “[t]he

                                  22   communications about which Plaintiff complains were created in and sent from the European

                                  23   Union. These targeted investor communications were distributed on an exceptionally limited basis,

                                  24   and principally in the European Union.” Marcus Decl. at ¶ 8 (emphasis added). “[F]or purposes of

                                  25   personal jurisdiction, we may not assume the truth of allegations in a pleading which are

                                  26   contradicted by affidavit.” Alexander v. Circus Circus Enterps., Inc., 972 F.2d 261, 262 (9th Cir.

                                  27   1992); see also Mavrix Photo, Inc., 647 F.3d at 1223 (holding that for purposes of personal

                                  28                                                     14
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   jurisdiction, “we may not assume the truth of allegations in a pleading which are contradicted by

                                   2   affidavit”). Plaintiff’s allegation that Defendant sent “many such communications to those in the

                                   3   start-up, life sciences, and technology communities in Northern California,” FAC at ¶ 28, is cast

                                   4   into doubt by Marcus’ declaration, which disclosed that the emails were sent to an extremely

                                   5   limited number of individuals mainly in the European Union, Marcus Decl. at ¶ 8. Therefore, this

                                   6   Court need not presume the truth of the allegation that Defendants sent “many” infringing emails

                                   7   to Northern Californian recipients. Thus, the only remaining allegation regarding the recipients of

                                   8   the purportedly infringing email and attached presentation is that three principals of Venrock, a

                                   9   venture capital firm based in Palo Alto and New York, received the email and attached

                                  10   presentation. FAC at ¶ 28.

                                  11          However, under Axiom Foods, the Venrock email fails to establish that RUNLABS Ireland

                                  12   expressly aimed its conduct at any Californians, let alone California as the forum state. In Axiom
Northern District of California
 United States District Court




                                  13   Foods, the email communication was sent to fifty-five recipients with companies in California.

                                  14   874 F.3d at 1070. Here, the allegedly infringing email was sent to three principals of Venrock,

                                  15   which has a presence in both California and New York. As required, the court focuses on “the

                                  16   defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who

                                  17   reside there.” Walden, 571 U.S. at 285. By that standard, the evidence demonstrates that

                                  18   RUNLABS Ireland did not create minimum contacts with California. The Court lacks information

                                  19   concerning the residence of the three Venrock recipients of the allegedly infringing email, much

                                  20   like how in Axiom Foods, the court lacked “information concerning the residence of the 55

                                  21   recipients and the legal and operational relationships among the 55 recipients and their respective

                                  22   companies.” 874 F.3d at 1070. There is no evidence that the three Venrock principals who

                                  23   received the allegedly infringing email are even California residents, as the FAC alleges that

                                  24   Venrock has an office in New York. FAC at ¶ 28. So, as Axiom Foods held, “any California

                                  25   contacts [defendant] created by sending a single newsletter to 55 recipients of unknown residence

                                  26   are too attenuated and isolated to support the exercise of jurisdiction.” 874 F.3d at 1070 (internal

                                  27   citations and quotation marks omitted). Here, there are even fewer recipients of unknown

                                  28                                                    15
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   residence than in Axiom Foods: three recipients, as opposed to fifty-five recipients in Axiom

                                   2   Foods.

                                   3            Moreover, according to Marcus’ Declaration:

                                   4                   RUNLABS does not conduct business in the US. It has no officers,
                                                       directors, or employees in the United States, no operations in the
                                   5                   United States, no offices or property in the United States, no customer
                                                       in the United states, no suppliers in the United States, and no bank
                                   6                   accounts in the United States. It is not registered to do business in
                                                       California, or in any other State. It has no subsidiaries, no parent
                                   7                   corporation, no owners, and no affiliates in the United States.
                                   8   Marcus Decl. at ¶ 7. Marcus’ Declaration not distinguish between RUNLABS Ireland and

                                   9   RUNLABS UK. Nevertheless, the fact that both RUNLABS entities do not do business in the

                                  10   United States is unrebutted. In essence, Marcus confirms that RUNLABS has no business ties to

                                  11   the United States. Similarly, in Axiom Foods, the fact that the defendant itself “conducts no

                                  12   business in California” supported the Axiom Foods court’s conclusion that it “can hardly be said
Northern District of California
 United States District Court




                                  13   that ‘California [wa]s the focal point both of the [newsletter] and of the harm suffered,’” 874 F.3d

                                  14   at 1070 (quoting Walden, 571 U.S. at 287), even though ten of the Axiom Foods email newsletter

                                  15   recipients were known to be physically located in California, id. at 1070.

                                  16            Plaintiff argues that “the record is sufficient to support personal jurisdiction based on

                                  17   Defendants’ acts of sending promotional materials touting their business and seeking investment

                                  18   within the United States.” Opp. at 7. However, Plaintiff’s argument misses the mark. Per Axiom

                                  19   Foods, “the fact that 144 email addresses belong to [plaintiffs’] actual or potential partners,

                                  20   customers, or suppliers [does not] compel a different result. The foreseeability of injury in a forum

                                  21   is not a sufficient benchmark for exercising personal jurisdiction.” 874 F.3d at 1070.

                                  22            Plaintiff also cites Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894, 899 (9th Cir. 2002), as

                                  23   an example of when the Ninth Circuit upheld a finding of personal jurisdiction over foreign

                                  24   defendants alleged to have infringed plaintiff’s trademark in the song “Barbie Girl.” However,

                                  25   Mattel is highly distinguishable as the Mattel defendant’s contact with California, the forum state,

                                  26   was much more extensive than RUNLABS Ireland’s contact with California in the instant case.

                                  27   For instance, in Mattel, “Defendants entered into cross-licensing agreements and developed a

                                  28                                                      16
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   coordinated plan to distribute the Barbie Girl song in the United States (including California), and

                                   2   sent promotional copies of the Barbie Girl single and the Aquarium album to the United States

                                   3   (including California).” Id. By contrast, here, one allegedly infringing email was sent to three

                                   4   individuals whose residences are unknown; RUNLABS Ireland, not RUNLABS UK, was

                                   5   responsible for the allegedly infringing email; no agreements were proposed or entered into; and

                                   6   there was no coordinated plan to distribute any of the allegedly infringing materials to a wider

                                   7   audience in California. Marcus Decl. at ¶ 8 (“These targeted investor communications were

                                   8   distributed on an exceptionally limited basis, and principally in the European Union.”).

                                   9          Moreover, Plaintiff also cites Sidco Indus. Inc. v. Wimar Tahoe Corp., 768 F. Supp. 1343,

                                  10   1348 (D. Or. 1991), in support of Plaintiff’s position. In Sidco, the court found there was personal

                                  11   jurisdiction over a defendant who “sent direct mail brochures to almost every travel agent in the

                                  12   State of Oregon.” Id. Specifically, the defendant sent 378 brochures to Oregon travel agents,
Northern District of California
 United States District Court




                                  13   whereas there were approximately 405 Oregon travel agents in total. Id. However, Sidco is

                                  14   distinguishable because the Sidco defendant’s contacts with Oregon resulted from sending “direct

                                  15   mail brochures to almost every travel agent in the State of Oregon.” Id. In Sidco, defendant

                                  16   distributed “[s]ome 40,000 of these brochures” throughout the United States. Id.

                                  17          By contrast, in the instant case, an exceptionally limited number of emails was sent,

                                  18   principally in the European Union. The one specific email Plaintiff cites was sent to three

                                  19   principals of Venrock, which has offices in California and New York. It is not known whether

                                  20   these three principals are even California residents. These facts stand in sharp contrast to the 378

                                  21   brochures mailed to travel agents known to be Oregon residents in Sidco. The facts of the instant

                                  22   case are more analogous to the Ninth Circuit’s 2017 Axiom case, in which the Ninth Circuit found

                                  23   that distribution of an email newsletter to 343 email recipients, 55 of whom had companies in

                                  24   California, and 10 of whom were physically located in California, was too tenuous to satisfy the

                                  25   express aiming prong of the Calder test.

                                  26          In sum, because RUNLABS Ireland does not meet the express aiming prong of the Calder

                                  27   test, under Axiom Foods, the Court cannot exercise personal jurisdiction over RUNLABS Ireland.

                                  28                                                    17
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   See, e.g., Axiom Foods, 874 F.3d at 1071 n.6 (“Having decided that [plaintiffs] do not meet their

                                   2   burden with respect to the second prong of the purposeful direction test, we need not address the

                                   3   last prong.”).

                                   4             Thus, the Court GRANTS Defendants’ motion to dismiss RUNLABS Ireland from this

                                   5   case for lack of personal jurisdiction. Because granting Plaintiff an additional opportunity to

                                   6   amend the complaint would not be futile, cause undue delay, or unduly prejudice Defendants, and

                                   7   Plaintiff has not acted in bad faith, the Court grants leave to amend. See Leadsinger, Inc., 512 F.3d

                                   8   at 532.

                                   9                b. Specific Jurisdiction over Marcus
                                  10             As mentioned above, to establish purposeful direction, a plaintiff must satisfy a 3-part test

                                  11   from the United States Supreme Court’s opinion in Calder v. Jones: (1) the defendant must have

                                  12   committed an intentional act; (2) the defendant’s act was expressly aimed at the forum state; and
Northern District of California
 United States District Court




                                  13   (3) the defendant knew the brunt of the harm was likely to be suffered in the forum state. Dole

                                  14   Food, 303 F.3d at 1111 (citing Calder, 465 U.S. 788-89).

                                  15             The Court finds that analyzing the second prong of the Calder test—whether the

                                  16   defendant’s act was expressly aimed at the forum state—is dispositive, and thus the Court need

                                  17   not address any of the other prongs because “[f]ailing to sufficiently plead any one of these three

                                  18   elements [from Calder] is fatal to Plaintiff’s attempt to show personal jurisdiction.” Rupert, 68 F.

                                  19   Supp. 3d at 1163 (citing Brayton Purcell LLP, 606 F.3d at 1128-29); see also Michael, 65 F. Supp.

                                  20   3d at 806-07 (“Failing to plead any one of these three elements is fatal to Plaintiff’s attempt to

                                  21   exercise jurisdiction.”); McGibney v. Retzlaff, 2015 WL 3807671, at *4 (same).

                                  22                    i. Express Aiming
                                  23             The analysis of whether Marcus expressly aimed the emails at California does not differ

                                  24   from the Court’s analysis of whether RUNLABS Ireland expressly aimed RUNLABS Ireland’s

                                  25   conduct at California. Again, Axiom Foods controls the outcome of this Court’s express aiming

                                  26   analysis.

                                  27             Other than pleading that Defendants as a whole (including RUNLABS UK and RUNLABS

                                  28                                                       18
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   Ireland) sent an allegedly infringing email to three Venrock principals based in the Palo Alto and

                                   2   New York offices, FAC at ¶ 28, the FAC provides no additional detail as to Marcus’ contacts with

                                   3   California, the forum state. Thus, for all the same reasons the Court found no personal jurisdiction

                                   4   over RUNLABS Ireland, the Court finds that there is no personal jurisdiction over Marcus.

                                   5          For instance, in Axiom Foods, the email newsletter that allegedly infringed the Axiom

                                   6   Foods’ plaintiff’s trademarks was sent to fifty-five recipients with companies in California. 874

                                   7   F.3d at 1070. Here, the allegedly infringing email was sent to three principals of Venrock, which

                                   8   has a presence in both California and New York. Yet Plaintiff does not even know whether the

                                   9   three Venrock principals are residents of California. As Axiom Foods held, “any California

                                  10   contacts [defendant] created by sending a single newsletter to 55 recipients of unknown residence

                                  11   are too attenuated and isolated to support the exercise of jurisdiction.” 874 F.3d at 1070 (internal

                                  12   citations and quotation marks omitted).
Northern District of California
 United States District Court




                                  13          Here, Plaintiff is only able to cite to one email sent to three Venrock principals as evidence

                                  14   of Marcus’ alleged contact with California. Plaintiff hypothesizes that “many such

                                  15   communications” were sent to Northern California residents, FAC at ¶ 28, but this is disputed by

                                  16   Marcus’ declaration, which states that the email communications “were distributed on an

                                  17   exceptionally limited basis, and principally in the European Union,” Marcus Decl. at ¶ 8. “[F]or

                                  18   purposes of personal jurisdiction, we may not assume the truth of allegations in a pleading which

                                  19   are contradicted by affidavit.” Alexander, 972 F.2d at 262. Thus, the Court does not consider

                                  20   Plaintiff’s conjecture that “many such” emails were sent to Northern California residents, FAC at ¶

                                  21   28, as Marcus’ declaration makes clear that the emails were distributed on an “exceptionally

                                  22   limited basis,” Marcus Decl. at ¶ 8. But had even more emails been sent to residents of the

                                  23   Northern District of California, the Axiom Foods court held that ten email recipients known to be

                                  24   located in California can hardly be said to demonstrate that “‘California [wa]s the focal point both

                                  25   of the [email newsletter] and of the harm suffered,’” 874 F.3d at 1070 (quoting Walden, 571 U.S.

                                  26   at 287).

                                  27          Moreover, there are no allegations that Marcus conducts business in California, which is

                                  28                                                    19
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   buttressed by Marcus’ Declaration that “RUNLABS does not conduct business in the US.” Marcus

                                   2   Decl. at ¶ 7. The Ninth Circuit stressed that sending one newsletter to a maximum of 10 recipients

                                   3   known to be located in California, in a market where the defendant had no sales or clients, “barely

                                   4   connected [the defendant] to California residents, much less to California itself.” Axiom Foods,

                                   5   874 F.3d at 1071.

                                   6           In sum, Plaintiffs have failed to meet their burden of attributing Marcus’ actions to direct

                                   7   aiming at California as the forum state. Thus, the Court GRANTS Defendants’ motion to dismiss

                                   8   Marcus from this case for lack of personal jurisdiction. Because granting Plaintiff an additional

                                   9   opportunity to amend the complaint would not be futile, cause undue delay, or unduly prejudice

                                  10   Defendants, and Plaintiff has not acted in bad faith, the Court grants leave to amend. See

                                  11   Leadsinger, Inc., 512 F.3d at 532.

                                  12               Request for Judicial Notice
Northern District of California
 United States District Court




                                  13           Defendants have requested that the Court take judicial notice of Venrock’s responses to

                                  14   RUNLABS Ireland’s email and presentation. Reply at 2. Defendants’ request for judicial notice is

                                  15   DENIED as moot because the Court does not rely on Venrock’s responses in the instant order.

                                  16   IV.     CONCLUSION
                                  17           For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss without

                                  18   prejudice for lack of personal jurisdiction.

                                  19           Should Plaintiff elect to file an amended complaint curing the deficiencies identified

                                  20   herein, Plaintiff shall do so within 30 days. Failure to file an amended complaint within 30 days or

                                  21   failure to cure the deficiencies identified in this Order or in Plaintiff’s brief will result in dismissal

                                  22   with prejudice of the claims dismissed in this Order. Plaintiff may not add new causes of actions

                                  23   or parties without leave of the Court or stipulation of the parties pursuant to Federal Rule of Civil

                                  24   Procedure 15.

                                  25   IT IS SO ORDERED.

                                  26
                                  27   Dated: May 1, 2019

                                  28                                                       20
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1                                          ______________________________________
                                                                              LUCY H. KOH
                                   2                                          United States District Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          21
                                       Case No. 18-CV-07517-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
